HamiutoN, Judge,
delivered tbe following opinion:
This. comes on upon the referee’s ruling on the motion of Rafael Aguayo Marti for $50 expenses and fees for care of certain goods. It seems that on April 4th goods of the since bankrupt firm of A. Martinez & Company were attached under orders of the municipal court of Caguas, and that on the same day there was a petition in bankruptcy filed here, but there was no demand on the part of the trustee in bankruptcy for the .goods until on or about May 15, 1914, when they were delivered. Meantime the petitioner Rafael Aguayo Marti had incurred expenses for package and transportation of the goods amounting to $9, and claims to be entitled to fees for custody at $1 per day, amounting to $41, or $50 in all.
The question in the mind of the court is this: The property having been validly attached and validly in the custody of the local official, and the trustee in bankruptcy not having claimed the goods until charges had accrued, the estate would seem to be liable for some proper expenses for custody of the property in the meantime. As to the amount, the court does not pass on that. And there may be some facts in the case not apparent which would make it improper for anything to be allowed.
On the argument reference was made to §§ 1676 and 1681 of the Civil Code. These may not be directly applicable, as they seem to refer primarily to a voluntary deposit, and the subject of custody by officers would be governed by provisions in the Code of Civil Procedure. These have not been shown to the court, but may exist in some form.
The review is allowed, and the matter is re-referred to Referee Suau for further action in conformity herewith.